 216DECISIONSOF NATIONALLABOR RELATIONS BOARDJunctionCityDailyUnion,Inc.andAmericanFederationofLaborCongressofIndustrialOrganizations.Case 17-CA-3753August 25, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN, ANDZAGORIAOn April 22, 1969, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that theyare free from prejudicial error. They are herebyaffirmed.TheBoard has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent withthe decision herein.The Trial Examiner found that the Respondentviolated Section 8(a)(3) of the Act by dischargingShirley Parrick, a teletype setting operator in itscomposing room. We do not agree.TherecordestablishesthatParrickwasdischarged following a complaint made by ElaineDye, a fellow employee, to Lee Rich, Respondent'sgeneralmanager, that she had "had it" withParrick,who was not doing her fair share of thework. Rich asked Dye what he should do, indicatingthat he could either discharge her or take lessdrastic disciplinary action.Dye responded that itwould be best to place Parrick on probation andRich said that he would talk to her. However, Richtold Parrick that there was constant discord in theteletype setting room, that he believed she wasresponsible, and then discharged her.Rich testified that he fired Parrick because hefearedthatthealternativewas losing otheremployees if he retained her. The Trial Examinerfound this explanation "weak" since Dye did notdemand Parrick's discharge and testified that Richagreed to placing Parrick on probation. HavingdiscreditedRich's stated reason for the discharge,the Trial Examiner concluded that Parrick's unionsympathies were a factor leading to her dischargeandthatthedischargewas,therefore,discriminatory.We do not agree.There is ample evidence that Parrick was not asatisfactory worker, had a poor attendance record,and did not get along well with the other employeesin the composing department. Although she was aunion adherent, she did not play a leading role intheorganizingcampaignanddidnotsolicitsignatures for union authorization cards. There is nodirect evidence that the Respondent was aware ofher union sympathies, and we cannot find that suchknowledgewasotherwiseestablished.Noindependent evidence of union animus was adducedat the hearing, and no other violations of the Actwere alleged.Based upon the entire record, in particular thelack of evidence of union animus, the fact thatParrick's union activities wereminimal, and theaffirmative evidence that she was an unsatisfactoryemployee,we find that a preponderance of theevidencedoesnotestablishthatherunionsympathieswereacontributingfactorinherdischarge.Consequently,we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintfiledherein be, and it hereby is, dismissed in itsentirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Upon a chargefiledon December 9, 1968, by American Federation ofLabor-Congress of Industrial Organizations, a complaintissued on January 31, 1969, alleging that on or aboutNovember29,1968,Respondentdiscriminatorilydischarged employee Shirley Parrick and that on or aboutDecember4,1968,Respondent'scomposingroomemployees struck because of the discharge of Parrick. Thecomplaint alleges that the discharge violated Section8(a)(1) and (3) of the Act and that the strike was causedbyRespondent's unfair labor practices. In its answerRespondent denies the commission of any unfair practices.A hearing was held before me on March 4, 1969, inJunction City, Kansas. At the close of the hearing oralargument was waived and the parties were given leave tofile briefs, which were received from the General Counseland Respondent.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,aKansas corporation, is engaged in thepublication of a daily newspaper at JunctionCity,Kansas.Respondent's annual gross volume of business is in excessof$200,000.Respondent holdsmembership in andsubscribes to interstate news services,publishes nationally178NLRB No. 36 JUNCTION CITY DAILY UNION217syndicatedfeatures,andadvertisesnationallysoldproducts. I find that Respondentis anemployer engagedincommerce within the meaning of the Act and thatassertion of jurisdiction herein is warranted.II.THE LABORORGANIZATION INVOLVEDAmerican Federation of Labor-Congress of IndustrialOrganizationsandSalinaTypographicalUnion 638,affiliatedwith the International Typographical Union,AFL-CIO, are labor organizations within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionSometime around the beginning of August 1968, SalinaTypographical Union 638, affiliated with the InternationalTypographical Union, AFL-CIO, hereinafter referred toas the Union, began an organizing campaign amongRespondent's employees.On November 15, 1968, arepresentation election was held among the employees in aunit of production and maintenance employees includingmailmachine operators.Of approximately 22 eligiblevoters, 8 voted for the Union, I 1 voted against the Union,and 3 cast challenged ballots.'On November 25, 1968, the Regional Director forRegion 17 issued his certification of results of electioncertifying that no collective-bargaining representative hadbeen selected. On November 29, 1968, Shirley Parrick wasdischarged by Respondent under the circumstances setforth below. Several days later, on December 3, 1968,eight of Respondent's employees signed and presented toRespondent a letter in which they asked for recognition oftheUnion as representative of the composing roomemployees only and for reinstatement of Shirley Parrick,asserting their belief that she had been discharged forunion activities. On that day the eight employees discussedthe petition with Lee Rich, Respondent's general manager.Rich denied both requests, and the eight employeesconcertedly left their jobs. They had not sought to returnto work at the time of the hearing herein.B. The Natureof ShirleyParrick's DutiesShirley Parrick worked as a teletype setting or TTSoperator in Respondent's composing department.Using atypewriterkeyboard she transposed news stories intoperforated tape for use in an automated typesettingoperation.The transposing is commonly referredto by theoperators as typing.Respondenthad two TTSmachineswhich were located in a separate TTS room adjacent toRespondent's composing room.As theyneeded work, theoperators went to the composing room to get news storiesfrom a hook. Normally aTTS operatorwas expected totake the topstory offthe hook although if the top itemwas short,the operator usually looked through the pile forother short items to combine with it on one perforatedtape.Some special work was brought directly to theoperators usuallyby VernonManion,the head of theTwo of the threechallengedballots were cast by VernonManion andDonald Kay, who were challenged by Respondentas a supervisor and amanagerialemployee, respectively.As the challenged ballotswere notsufficient to be determinative of theelection,no investigation was made ofthe challengesAlthoughsome evidence was presented before me as to thestatus ofManionand Kay,Ifind it unnecessary in this proceeding todetermine theirstatus.composing department, who assigned it directly to aspecific TTS operator.ShirleyParrick started to work for Respondent onFebruary 10, 1968. At that time there was one other TTSoperator, Susan Vega, and a proofreader employed in theTTS room. Vega quit her job around August 1, 1968.Shortly before Vega left in mid-July, Elaine Dye startedto work as a TTS operator, and some time after Vegaleft,Betty Taggert was hired as a third TTS operator. InApril1968,MarvelSheasleyreplacedaformerproofreader and worked as the proofreader thereafter.AfterBettyTaggertwas hired, one of the TTSoperators assistedMarvel Sheasley with the proofreadingas there were only two TTS machines and three operators.At some point after Taggert's hire both Parrick and Dyecomplained to Vernon Manion about disparities in thedistribution of work among the operators. They expressedthe view that it was unfair that one operator should getmore proofreading than the others and asked that theoperators get equal time as proofreaders.Manion thenworked out a system of rotation so that each operatorspent two-thirds of the, day operating a TTS machine andone-thirdofthedayassistingSheasleywiththeproofreading.However, when one of the TTS operatorswas absent, the remaining two operators worked steadilyat the TTS machines, assisting Sheasley only when theylackedwork,whenSheasleyfellbehindintheproofreading, or when Sheasley needed a second person toproofread legal notices and more important items withher.At the time of Parrick's discharge she was paid $1.65an hour. Dye was paid $2 an hour. The record does notindicate the wages paid the other employees in the TTSroom.C. TheUnion Activitiesof Parrickand OtherEmployeesShirley Parrick signed a union authorization card at herhome on August 16, 1968. Parrick did not directly solicitsignaturesfrom other employees on authorization cards,but spoke in favor of the Union with other employeeswhile at work. Most of her conversations were with theemployees in the composing room where the strength ofthe union support appeared to be located. In her earlyconversations with other employees she principally soughtinformation about the Union. However, after she learnedmore about it, she began to express her own opinions andto support it.Insofaras the record indicates, Parrick spoke toSheasley and Dye about the Unioneach on a singleoccasion.2Her conversation with Dye was imitated by Dyewho confronted Parrick afterhearinga report that Parrickwas tellingothers that Dye was an informer for Rich,Respondent's manager.' Their conversation at that timebecame heated, and shortly thereafter Manion told theemployees in the TTS room that they were not to discusstheUnion while at work because it interfered with theirproduction.Parrick was not aware that Rich had ever observed herin her union activities or had any direct knowledge basedon his own observation that she was supporting theUnion. Rich denied any personal knowledge of Patrick's'Sheasley and Dye each so testified Parrick testified that she was notcertain whether she spoke to either of them more than once'Dye so testified,and Parrick indicated uncertainty as to how theconversation started 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionactivity.Others in the composing room also spoke in favor ofthe Union in the shop. Among them, Vernon Manion, thehead of the composing room,was known in the shop as infavor of the Union and at one time or another spoke toalmost every other employee about it.About a week beforethe election,Dye, who had toldseveral of the employees in the composing room and theTTS room that she was opposed to theunion,was askedto work part of 2 days in the front office typing letters forRespondent which were sent out to the employees as partof its campaign against the union. She had volunteeredpreviously to Rich that she was opposed to the Union.Rich had asked her about union meetings and if she hadattended them, but she told him that she did not knowanything about the Union because the employees knewthat she was against it and told her nothing.'D. Parrick'sWork RecordThroughout Parrick's employment for a variety ofreasons, shemissedwork from time to time. It wasRespondent's policy not to dock employees for absences,and she was paid for the days she missed.Parrick conceded that she missed some work and thatperhaps she had been absent as much as once or twice aweek before Rich spoke to her about it in June 1968, asset forth below. Although she denied that she was absentasmuch as once a week thereafter, she conceded that shecould have missed as much as 6 days during the monthbefore her discharge as her father was in the hospital atthat time. In addition, she was hospitalized in mid-Augustfor 3 days and she missed another half-day of work atthat time because of personal problems. Rich, whoordinarily did not keep records of employee attendance,began to keep track of Parrick's absences on his deskcalendar about 30 days before her discharge. He recordedthat shemissed 6 out of the last 30 days of heremployment.Susan Vega, Marvel Sheasley, and Elaine Dye workedin the TTS room with Parrick during portions of Parrick'semployment. According to them, Parrick could not sit ather job for any length of time without getting up towander about the plant, make telephone' calls from thefront office, or make trips to the restroom. They alsotestifiedthatParrick's typing and proofreading werepoorer in quality than that of the others in the TTS room.According to them, Parrick also talked a great deal on thejob about her personal problems. In their view, Parricksought to avoid work, putting more of a burden on theothers in the TTS room, and this was a common topic ofconversation among the others in the TTS room duringbreaktimes.SheasleytestifiedthatParrickoftendisappeared for a period of time when she observedadditionalwork being placed on the hook in thecomposing room for the TTS operators.' According toDye, she frequently observed Parrick bypassing the itemon top of the hook in order to avoid typing copy whichwas considered more difficult.`'I have credited Dye's testimony as to her conversations with Rich aboutthe Union. Rich testified that he didnot recall whether Dye told him shewas opposedto the Union or whetherhe questionedDye aboutattendanceat union meetings.'Althoughthe TTS roomwas separated from the composing room by awall, there was a windowthrough which the hook couldbe seen from theproofreading desk,andParrick could see from her machine whenemployees brought additionalwork to the hook.'The testimonyofVega, Sheasley,andDye as to Parrick's workIn June 1968, Parrick came to the plant on a Saturdaymorning to tell Manion that she had been advised by herdoctor not to work that day. Manion told her to speak toRich.When she told Rich she was unavailable for work,he replied that if she was going to be out of work somuch, he would have to get someone else to work in herplace.'Vega,who quit work around August 1 to take avacationandreturntocollege,testifiedthatsheaccelerated the date of her departure because of Parrickand that at the time she gave her notice in mid-July, shecomplained toRichaboutParrick'swork habits.According to Vega, she told him that she thought it unfairto others in the TTS room that Parrick did not doadequate work. Vega had not previously spoken to Richabout Parrick. Although she testified that Rich told her hehad heard similar things from others and would look intoit,there is no evidence that Rich took any actionfollowing Vega's complaint.On one occasion after the union campaign began,Sheasley timed Parrick while proofreading and determinedthat it took Parrick 2 to 3 times longer to proofread agalley than what Sheasley considered normal. Sheasleyreported her findings to Manion. Manion replied that hewas aware that Parrick was not putting out her share ofthe work and added that if the Union came in, Parrickwould have to work.'On another occasion, Dye and Sheasley spoke to BettyTaggert,who took her breaks with Parrick, aboutParrick'swork.They asked Taggert if she could tellParrick in a nice way that they were tired of the way thatParrick did her work, Taggert spoke to Parrick about it.'Insofar as appears from the record, Dye, Sheasley, andManion did not talk to Parrick directly about her workuntil the day of Parrick's discharge, although Dye testifiedthat on one occasion she reported to Parrick, Manion'sstatement that anyone who did not do a day's work wouldbe in trouble after the Union came in, intending it as anindirect suggestion that Parrick work harder. Parrickconceded that there was conflict among the girls in theTTS room which had existed even before the unionactivities at the plant began, although she testified that itintensified thereafter.practices before the day of her discharge was largely not contradicted.'Parrick so testified. According to her, Rich said nothing to her at thetime about the quality of her work.Rich testified that he called Parrick inat that time and told her that she was not producing up to her ability andthat she would have to improve or he would replace her.However, Rich'stestimony indicates that even as to more recent events his memory waspoor, and his testimony appears to be inaccurate in other respects. I havecredited Parrick as to this conversation.Vega testified that she believedthat Rich had talked to Parrick about the poor quality of her work on oneoccasion before June.However, the basis for her belief was not shown, andneither Parrick nor Rich testified to any earlier conversation between themconcerning the quality of Parrick'swork.Ibase no findings on Vega'stestimony in this regard.'Sheasley so testified.Manion conceded that employees had complainedto him about Parrick's work.Although he initially testified that he toldthem only that he would see what could be done about it, he conceded thathe might have told them that those who did not put out a full day's workwould be in trouble after the Union came in.Ihave credited Sheasley inthis regard.'Dye and Sheasley testified concerning their request to Taggert, andParrick conceded that Taggert had spoken to her about her work, tellingher that it was at the request of the other girls.According to Parrick shereplied to Taggert that she felt she was doing as much as anyone else.According to Dye, Taggert reported back that Parrick had said she wassorry and would try to do better.Taggert did not testify. JUNCTION CITY DAILY UNION219E. Parrick's Discharge.On November 29, Parrick and Dye were the only twoTTS operators at work. Manion, as well as Taggert, wasabsent.Dye came to work about 25 minutes late, and assheenteredtheTTS room, passing Parrick, shecommented that it was nice to know the right people sothat you did not have to come to work until you wantedto.10Around 11 a.m. while Dye was at the proofreadingdesk helping with the proofreading, Parrick went to thecomposing room to get more work from the hook. Shetook a number of small items from the hook to becombinedon a singletape, leaving behind a Fort Rileyrelease, considered more difficult to type, which had beenon the top of the pile on the hook." As Parrick returnedto her machine Dye called her over to the proofreadingdesk and told her that she did not want Parrick pickingout just the articles that she wanted to type. Dye statedthat they were supposed to take the work off the hook inthe order in which it appeared. Parrick denied that shehad taken work from the bottom of the pile. Dye toldParrick that she knew what Parrick had done because Dyehad observed what was on the hook. Parrick replied thattherewere a lot of short items on the hook and thatwhenever there were a lot of them they sorted them outand combined them on a single tape.During the afternoon, within an hour of the deadlinefor completion of the typing for that day's paper, Dye andParrick had a further encounter. Parrick went to theproofreading desk to help with the proofreading.Whileshe was so engaged, Dye went to the composing room.She returned with copy to type and put some of it onParrick's desk, keeping the remainder which she started totype herself. Parrick finished proofreading the galley thatshe was working on and went to the composing room toask one of the composing room employees if he wantedher to type or proofread. She was told that Sheasley wasbehind in the proofreading and that she should helpSheasley. Parrick went back to the TTS room, picked upthe copy that Dye had laid on her desk, and took it backout to the composing room where she replaced it on thehook. Parrick returned to the TTS room and started toproofreadagain.Dye asked Parrick if she was going toget the copy and type it or what she was going to do.Parrick replied that she had been told to proofread. Dyebecame angry and told Parrick that she was tired ofParrick's sneaking underhanded ways and that she wasgoing to talk to Rich to see if something could be doneabout it.'2Dye finished the remaining typing and went to Rich'soffice to speak to him. She indicated to Rich that she had"had it," that Parrick was not workingas usual,that shecould not take it anymore, and that something had to bedone." Dye told Rich it had been going on for quite awhile and that she had complained to other people without"Parnck so testified without contradictionDye conceded that she waschronicallytardy, andhad apologized to Richfor it, but workedthroughher lunch periods or after quitting time to makeup for it.Rich'sexplanation that he was unaware of Dye's starting time is not credited"Dye so testified,and Parrick in explainingwhy she tooka number ofsmaller itemsdid not deny that the Fort Riley item hadbeen on top of thehook"I havebased these findings on Parrick's initial testimony which doesnot differin any materialdetail from Dye's testimonyas to this incident.On cross-examination,Parrick varied the sequence of events,testifying thatshe was toldto proofread beforeDye placedcopy on herdesk and at atime when there was none to betyped.Ido not credit Parrick's lattertestimony to the extent that it varies from her initial testimonyresult. She told Rich that she and Sheasley talked about itfrequently, that Sheasley was well aware of the problem,and that Sheasley also felt that Parrick was not working.Rich asked Dye what she thought ought to be done,indicating as alternatives that he could discharge Parrickimmediately, lay her off for a month and then dischargeher, or put her on probation. Dye expressed the opinionthat with Christmas coming up it would probably be bestfor all concerned if Rich talked to Parrick and let herknow that she was on probation. Rich said that he wouldtalk to Parrick that day, and Dye left.1°AfterDye returned to the TTS room from Rich'soffice, Parrick went to Rich's office and asked if she couldtalk to him.15 She told Rich what had happened that dayand how she and Dye had been at each other. She askedRich if he thought there was something that she could doto get along better with the other girls in the TTS room.Rich replied he did not know of any way for her to dothat.He stated that there was constant conflict and hardfeeling in the TTS room and that he thought she was thecause of all the trouble. Rich told her to put her coat onand leave.F. The StrikeAt some point before the representation election anumber of the employees who supported the Union hadinformally agreed together that' if any employee wasdischarged because of his union activities the rest of themwould leave their jobs together.16Over the weekend following Parrick's discharge, severalof the employees discussed what they might do about it.WilliamWeaver drew up a draft of a petition forpresentationtoJohnMontgomery,Respondent'spublisher.On the morning of December 3, Weaverbrought the petition with him to the plant, and afterminor corrections the petition was typed and signed byeight of the employees in the composing room. Theydecided that Manion should call Montgomery and talk tohim about it. Manion called the Montgomery's home andwas told by Mrs. Montgomery that he was out of town.She suggested that the employees speak to Rich. Manionreportedhistelephoneconversationtotheotheremployees, and they decided to talk to Rich. As aconsequence, after Rich arrived at the plant, the petitionsigners met with him in Montgomery's office.Weaver read the petition aloud to Rich. Its contentswere:"This is a 2-part petitionPart I On November 23, 1968 you addressed theemployees of the Daily Union. At this time yousuggested that we should get together and bring ourgrievances forth. Since the recent election showed that"Dye testified that she could not recall the exact words which she used.Rich testified that he could not recall exactly what Dye said but he gainedthe impression that something had to be done or Dye and Sheasley wouldquit"Dye so testifiedAlthough Rich testified that he did not go into anygreat detail about what he was going to do, he conceded that they mighthave discussed probation I have credited Dye"Parrtck testified that she went to Rich's office on her own motionRich testified that he called Parrick in. As there was no particular reasonforParrick to have invented this detail, and as Rich's testimony wasunreliable in a number of respects,Ihave credited Parrick as to her finalinterview with Rich."Manion,Weaver, and Kay all testified to the existence of thisagreement"The petition has been reproduced as it appeared without alteration 220DECISIONSOF NATIONALLABOR RELATIONS BOARDthere were some not in agreement with the Daily Unionpolicies.When the ITU first began organizing us, therewere only a few involved. The Management then see fitto bring in as many as possible to keep the ITU out.During the campaign you stressed much concern for ourfamily's and how union meeting would keep us awayfrom them and cause us to neglect them, but whatabout all the time we must spend working over time notbecause we want a bigger slice of the pie but because wehave to, to make a living wage. The letter stated thatour wage was comparable to that of 17 other papers ofcomparable size, but what about the amount of hoursput in by the employees. Were these comparable too?There are many grievances that could be listed but wewish only one thing and that is what we asked for in thebeginning.Recognition of the Salina TypographicalUnion to represent the composing room employeesonly. This does not mean the press room photographers,AP editors or janitors. But the composing room only.We hope at this time you will give this recognition.Part II On November 29, 1968 Shirley Parrick, a TTSoperator was dismissed from her duties at the DailyUnion. It is well known fact that she was a backer ofthe ITU movement in the recent election. In one of thecampaign talks it was stated there would be no maliceafter the election regardless of the outcome.We theundersigned can not help but feel that once againmanagement has failed to live up to there word. Weunderstand that this employee was baited into beingprovoked by another employee, whom, we might alsoadd was well known to be against the ITU movement.The result was Shirley was dismissed and the otheremployee remained.We cannot look at this any wayother than Shirley was made an example. To keep theother employeesin line.We do not know if Shirleywould ever return to the Daily Union and we would notblame her if she didn't but we feel that she should begiven this opportunity by the management. If thisrequest is not adhered to, the undersigned employeesfeel they will be unable to be at work on December 4,1968.We feel that if the employee can be dismissed then therest of our jobs are in just as much jeopardy. No mancan go on every day of his life wondering if he will bedismissed from his duties because he had an opinionand expressed it publicly.We feel that the only way wecan have this security is through a union contract.The Typographical Union is in no way involved in thisrequest butis anaction of us as individuals.AfterWeaver finished reading the petitionRichresponded. The testimony is in conflict as to the exactnature of his initial reply but I find in accord with thetestimony of Donald Kay that Rich initially stated that hefelt that the firing of Shirley was a secondary matter andthat he did not think that was why the men were there atall.As Kay understood it, Rich indicated that he thoughtthey were there because they wanted union recognition."The meeting between Rich and the employees continuedfor at least an hour. During that time, Rich explained tothe employees why he had discharged Parrick and toldthem that he would notreinstateher.He told theemployees that she had been hired on a probationarybasis, she had been absent quite a bit, her production wasbelow average, and he had fired her for incompetence.Rich also discussed the first part of the petition, tellingthe employees that he would not recognize the UnionbecausetheelectionwasoverandmentioningRespondent's plans for future benefits for the employees.At one point during the meeting after Rich hadindicated that he rejected the demand for Parrick'sreinstatment, the employees got up to leave. Rich askedthem toremainand continue talking. They did, but noresolution was reached. Rich suggested that the employeesmeet privatelyamongthemselves to decide what they weregoing to do. He left the room, and after a few minutes ofdiscussion among the employees they decided that theywould leave their jobs. Manion went to inform Rich ofthis decision, and he and the other employees left theplant together "G Concluding Findings1.Respondent's knowledge of Parrick's unionactivitiesThereis nodirect evidence that Rich knew of Parrick'sactivities on behalf of the Union. However, as the numberof votes cast in the election indicates, Respondent's plantwas small. Employees,includingParrick, had discussedthe Union in the plant. Parrick and Dye had argued in theplant over a report that Dye was a company spy whichDye attributed to Parrick. As Rich indicated in testifyingas to the reasons for Parrick's discharge, he was awarethat she spent time in the composing room talking withother employees when she should have been working. It isclear otherwise from the record that at least some of thatconversation during the period before the election relatedto the Union. Rich also testified that he estimated that hepassed through the working area at least 50 times a day.As Dye testified, Rich had questioned her about unionmeetings.Rich's denial of knowledge of Parrick'sunionactivitiesappears in the following terms.Q. Now, of your own knowledge, did you, yourself,personally, know of any activity on the part of ShirleyParrick either for or against the union?A. Personally?Q. Yes.A. No.Q. In fact, up until that time you did not know herfeelings about the Union, did you?'.Kay so testifiedManion and Weaver testified that Rich stated that theUnion was secondary in Shirley'sdischargeWeaver testified that herecalledRich's use of the word secondary but that Rich could have usedthe word unimportant, and he understood Rich to mean that her unionactivitieswere unimportant in his decision to discharge Parrick. Richtestified that he could not remember the exact words which he used butthat he generally indicated that the petition was unacceptable,that he haddischarged Parrick because her services were unsatisfactory, and that hetold the employees that as far as recognition was concerned the electionwas held and was over.While I conclude that the word "secondary" wasused by Rich, I am satisfied that the testimony of Manion,Weaver andKay relates to a single use of that word Kay impressed me as a forthrightand accurate witness with no motive to shade his testimony in favor ofRespondent.Icredit Kay's version of Rich's remarks."The exact content of the discussion during the meeting with Rich is notentirely clearManion estimated that most of the time was spent talkingabout Parrick'sdischarge.Weaver in his testimony,however, indicatedthat Rich tried to steer the conversation towards company benefits for theemployees and away from discussion of Parrick's discharge,althoughParrick's discharge was discussed Kay's testimony also indicates that Richtried to focus the discussion on the company benefits.Rich testified that hebelieved the discussion was equally divided between the two parts of theemployees'petition JUNCTION CITY DAILY UNION221A. I couldn't have sworn to them, no.Taking this testimony in conjunction withRich'sadditionaltestimonythathehadrefrainedfromdischarging Parrick after his June talk with her because ofthe pending union activities, as well as his reluctance toconcede that he was aware of Dye's opposition to theUnion and had questioned her about the Union, Iconclude that Rich's denials were carefully limited andless than forthright. I conclude on the basis of all theevidence summarized above that Rich was in fact aware ofParrick's prounion sympathies.2.Parrick's dischargeThere was a history of conflict between Parrick andothers in the TTS room. Although no previous complainthad been made to Rich other than that of Vega at thetime she gave notice, Sheasley had talked to Manionabout it, and Dye and Sheasley had asked Taggert tospeak to Parrick about it. A source of the conflict was thebelief of Dye and Sheasley that Parrick did not carry herfair share of the workload and sought to avoid moredifficultwork. On November 29 two incidents occurredwhich Dye interpreted as attempted evasions of work andshe so informed Parrick. After the second incident Dyetold Parrick she was going to see Rich about it and left todo so.There is reason to suspect that there was someexaggeration in the descriptions of Parrick's faults," andthere is more thana suggestionthat the hostility betweenDye and Parrick was intensified by the encounter betweenthem before the election when Dye accused Parrick ofspreading false tales about Dye. Nonetheless, there is littlereason to doubt that whatever the degree of justification,Dye and Sheasley found Parrick a source of irritationbecause of her work practices.The incidents described by Dye and Parrick onNovember 29 were unrelated to the Union. In the contextof the history of conflict between Dye and Parrick theseincidents could understandably have been viewed by Dyeas adding further fuel to the conflict between them. Inthese circumstances, I conclude that Dye's complaint toRich was based on the incidents of that day which sheconstrued as further evidence of Parrick's shortcomings asa fellow worker.Rich's decision to discharge Parrick, however, is not soeasily disposed of. After Dye recited her grievances toRich, he asked fora suggestionas to the action he shouldtake.Dye expressed the view that with Christmas comingup it would be best for all concerned if Rich put Parrickon probation and talked to Parrick to let her know thatshe was on probation. Rich told her that he would talk toParrick, and Dye left. Indeed, Dye testified that whenParrick left the plant after Parrick talked to Rich, Dyewas surprised because she was under the impression thatRich was going to talk to Parrick "and it was just goingto be a talk." Certainly, the conclusion to be drawn fromthe testimony of Dye, who was not hostile to Respondentand is credited, was that she had not sought Parrick'sdischarge but indicated satisfaction with efforts to seekParrick's improvement."Even after Vega complained to Rich in mid-July and although Richtestified that he had observed Parrick's shortcomings directly, Rich saidnothing to Parrick about them.Although Dye and Sheasley testified thaton one occasion they decided to speak to Rich about Parrick, whentheyfound that Rich had left the plant for the day they did not pursue it. Dyetestified in explanation, "Things have a way of diminishing in importanceovernight and I had forgotten my minor irritations."Nonetheless,RichdischargedParrickalmostimmediately afterDye registered her complaint. Richexplained that action as the effectuation of a decisionmade a long time previous to the event. According toRich, he had taken no action for several weeks after histalk with Parrick in June. He testified that by that timethe Union organizers were in town, and he felt that if hetook any action at that time, it would be a black markagainst himand possibly a violation of NLRB regulations.However, according to Rich, he had made up his mindthatwhen he could gracefully, legally, and properlydismiss Parrick because of her absences and poor work,he would do so as soon as he could. He testified thatDye's complaint to him was the straw that broke thecamel's back. He stated that he acted at that time becauseitwas the end of the pay period, he had recorded Parrickas absent six times since October 31, he had observedParrick's shortcomings personally, and he believed that hewas goingto lose Dye and Sheasely if he did not fireParrick.Ihave noted above that I have not credited Rich inotherrespects.Among other things despiteDye'stestimony that she had explained her frequent tardiness toRich and had apologized to him for it, Rich testified thathe was not aware that she was late to work and thoughtthat he might have mistakenly told her to start work at8:30 rather that at 8 when the other TTS operators startedwork.DespiteDye's testimony that she had informedRich of her opposition to the Union and that he hadquestioned her about union meetings, Rich testified thathe could not recall that Dye ever told him that she wasagainst theUnion or that he questioned her about unionmeetings.There is no reason to believe that Dye inventedher testimony, but there is substantial reason to believethatRich sought in a rather transparent fashion toconceal his favoritism of Dye and his efforts through herto gain information about employee union activity.Turning to Rich's explanation for his decision todischarge Parrick, there isagainconsiderable basis forskepticism.Thus, there is strong reason to doubt thatRich had decided to discharge Parrick before the unionorganizing campaignbegan. Among other things, if Richhad made that decision, it is unlikely that he would haveasked Dye what action she recommended and then haveindicated to her his apparent acquiescense in that action.Moreover, Rich testified that he normally considered newemployees to be on probation for 6 months, but that hewould make the period shorter if they showed particularlybad habits. Despite the fact that Parrick's 6 months wereup in August and that Rich claimed that he was aware ofher shortcomingsbefore then, he testified that he took noaction by the time theunion organizersappeared on thescene,explainingthat it was not a serious thing or amatter of life and death. Not only did Rich fail to takeaction,but he also did not talk to Parrick again abouteither herattendanceor her work performance until theday of herdischarge.The conclusion is difficult to escapethat far fromregardingParrick's derelictions as sufficientto cause her discharge, until November 29, Rich did notregard them as sufficiently serious to warrant hisintercession.Rich'sexplanationthat he finally discharged Parrickupon Dye's complaint for fear oflosingDye and Sheasleyisat oddswith Dye's version of her conversation withRich. Dye did notpresentRich with an ultimatum that hehad to choosebetweenDye and Parrick, but suggestedthat the best thing to do for all concerned was for Rich totalk to Parrick and place her on probation. Any fear of 222DECISIONS OFNATIONAL LABORRELATIONS BOARDlosing Dye and Sheasley,at least until Parrick's probationhad been tried,would appear to have been dissipated byDye's recommendation,and according to Dye, who hadnoreasontomisrepresentthisconversation,Richindicated acquiescence.Thus this stated reason for Rich'saction appears weak indeed.In these circumstances, I findit impossible to credit Rich's explanation of his decisionand action to discharge Dye.The conclusion that Rich'sexplanation for Parrick'sdischarge was an after-the-fact rationalization rather thana valid explanation of his actions gives rise to an inferencethat a candid explanation would entail admission thatParrick'sunionactivitieswereafactorinRich'sdetermination to terminate Parrick then rather than placeher on probation as Dye had recommended.To be sureRich was not bound to accept Dye's recommendation, butasRich had indicated his intention to do so and haddissipated for the time being the threat of loss of Dye andSheasley,hisfailuretofollow that recommendationrequires explanation if the inference of discrimination is tobe rejected.Although it appears from Parrick's creditedtestimony that her visit to Rich's office occurred at herinitiative rather than Rich's,nothing which Parrick said toRich at that time explains Rich'sdecision to terminateParrick.Rather Parrick'sinquiry as to whether Richknew of anything that she could do to get along betterwith the other girls offered Rich the opportunity to pointout to Parrick the deficiencies in her work,which he hadnever done previously,and to inform Parrick of herprobation as he had indicated he would in his conversationwith Dye.The inference to be drawn from Rich's testimony doesnot stand alone, but finds support in Respondent'sopposition to the Union during the preelection period, aswellasRich'sfailuretotakeany steps to securecorrection of the inadequacies in Parrick'swork beforeshe was terminated,even though Vega had complained tohim in mid-July and he was assertedly aware of hershortcomings.It is true that Respondent was free todischarge Parrick for her shortcomings or for any reasonat all as long as her union activities were not a factorcontributing to her discharge.However,Iam persuadedfrom this evidence that Parrick's union activities were thefactor which caused Rich to discharge Parrick followingDye's complaint rather than to place her on probation.Accordingly,Iconclude that Respondent violated Section8(a)(1) and(3) of theAct bydischarging Shirley Parrick.3.The strikeThe complaint alleges that the work stoppage whichbegan on December 3 was caused by Respondent's unfairlabor practices and was an unfair labor practice strike.The evidence supports this allegation. Three employeeswho signed the petition and participated in the meetingwith Rich immediately before the walkout testified thattheir action was taken as a consequence of an agreementamong the union supporters in the plant that they wouldall leave their jobs if any of them were fired because oftheir union activities. The petition which they read to Richcontained two parts. In the second part, which set forththeir request that Parrick be offered reinstatement, thefirstparagraph concluded with the sentence: "If thisrequest is not adhered to, the undersigned employees feelthat they will be unable to be at work on December 4,1968." Thus, consistent with the employees' testimony, thepetition stated their intention to walk out if the requestfor Parrick's reinstatement were not granted. Although itappears that in their discussion with Rich the employeesdid not state that they would not walk out if Parrick wereoffered reinstatement but recognition were withheld, thepetition itself which was both read and handed to Rich ledto that conclusion. In any event, even if denial of bothrequests contributed to the decision to walk out, thedischarge of Parrick and Rich's refusal to offer Parrickreinstatement would remain a substantial cause of thewalk out. In either case, it follows that the walk out wasan unfair labor practice strike.Z'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discriminatorilydischargedShirleyParrick,Ishallrecommend thatRespondent be ordered to offer her immediate and fullreinstatement to her former or a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and to make her whole for any loss ofearnings shemay have suffered by reason of thediscrimination against her, by payment to her of a sum ofmoney equal to that which she normally would haveearned as wages from the date of her discharge to the dateof the offer of reinstatement, less net earnings, to whichshall be added interest at the rate of 6 percent per annum,inaccordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.Ihave also found that on December 3, 1968, a numberof Respondent's employees left their jobs to engage in anunfair labor practice strike. Although there is no evidencethat at the time of the hearing any of the unfair laborpractice strikers had requested reinstatement, they wereentitled to reinstatement upon application, whether or nottheir positions had been filled by the hire of replacements.Accordingly, in order to effectuate the policies of the Act,itwill be recommended that Respondent be ordered, uponapplication, to offer to all employees who went on strikeon December 3, 1968, or thereafter, reinstatement to theirformerorsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights or privileges,dismissing if necessary, any persons hired on or after thatdate. It is also recommended that Respondent make wholethose employees for any loss of pay they may havesuffered or may suffer by reason of Respondent's refusal,if any, to reinstate them, by payment to each of them of asum of money equal to that which he normally wouldhave earned as wages during the period from 5 days afterthe date on which he applies for reinstatement, to the dateof Respondent's offer of reinstatement, to be computed in"SeeLouisvilleChairCompany, Inc,161NLRB 358, 378, enfd 385F.2d 922 (C A 6) JUNCTION CITY DAILY UNION223accordance with the formula set forth in the paragraphabove.::Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.JunctionCityDailyUnion, Inc. is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.AmericanFederationofLabor-Congressof"LouisvilleChair Company,supra,161NLRBat 376, 378.Industrial Organizations and Salina Typographical Union638 affiliated with the International Typographical Union,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3.By discharging Shirley Parrick because of her unionactivitiesRespondent has engaged in and is engaging inunfair labor practices within the meaning of Sections8(a)(1) and (3) and 2(6) and (7) of the Act.4.The strike by Respondent's employees which beganon December 3, 1968, was caused by the discharge ofShirley Parrick and was an unfair labor practice strike.[Recommended Order omitted from publication.]